Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 10, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Major (US 2017/0188072 A1).

	Regarding claim 1, 9, and 10, Major discloses a method, non-transitory computer-readable medium, device comprising
	A processor and memory (See Fig 2, Fig 15 and [0135-0136]); 
	Playing a first video source of a video via a Web browser (See Fig 8 and [0076-0078] [0083] requesting content from a delivery source according a normal condition priority list of content sources or according to an adverse condition or from an origin content server as a prefill to avoid lag or delay when initially requesting; See [0030] [0049] media player may be embodied as a web browser plug-in, combination of browser plug-in and web page logic);
	Receiving an instruction of switching to a second video source of the video (See Fig 8 and [0076-0078] [0082-0084] both detecting adverse or normal conditions while a stream is currently being delivered from a normal priority listed server or origin server results in a switching condition from origin to prior list source and vice versa);
	Establishing a playback instance of the second video source of the video (See [0078] for example when an adverse condition is detected the media player requests content from the origin server regardless of its position within the priority list);
	Determining a synchronization duration based on a playing state of the first video source and a running state of the playback instance of the second video source (See [0080] for example, when a presentation buffer covers a sufficient threshold amount of time switching back to a priority content source. Here playing state reads on the delivery conditions and a running state reads on downloading a sufficient amount of data from an origin server); and
	Swithing to the playback instance of the second video source and stopping playing the first video source after the synchronization duration (See Fig 8 and [0083] seamlessly transitioning streaming a remained of the media program from other available content delivery sources with a lower associated costs.).

	Regarding claim 4, 15, and 20, Major discloses the method of claim 1, and further discloses wherein the receiving an instruction of switching to a second video source of the video further comprises automatically generating the instruction of switching to the second video source based on detecting the playing state of the first video source in real time (See Fig 8 and [0078] detecting adverse conditions or [0080-0083] switching based on a buffer full condition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 12, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2017/0188072 A1) in view of Radloff et al. (US 2008/0141317 A1).

Regarding claim 2, 12, and 17, Major discloses the method of claim 1, but does not explicitly disclose wherein the first video source and the second video source are in any format among a DASH formant, FLV format, and MPEG-4 format.
Radloff discloses that it was known to user MPEG-4 format in streaming media (See [0035] [0080]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Major with the known methods of Radloff predictably resulting in the first video source and the second video source are in any format among a DASH formant, FLV format, and MPEG-4 format by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using a notoriously well-known and industry standardized format.

Regarding claim 5, 16, and 21, Major discloses the method of claim 1, but does not disclose wherein the receiving an instruction of switching to a second video source of the video further comprises generating the instruction of switching to the second video source based on user input received by the Web browser.
Radloff discloses that it was known to switch a video source of a video content based on a user selection (See [0012]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Major with the known methods of Radloff predictably resulting in receiving an instruction of switching to a second video source of the video further comprises generating the instruction of switching to the second video source based on user input received by the Web browser by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing users to select different quality version stream sources as suggested by Radloff.

Allowable Subject Matter
Claims 3, 11, 13, 14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claims 3, 11, 13, 14, and 18.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425